Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The indicated rejections of Claims 1-20 from the action on filed on 3/2/2020 are withdrawn and rejections based newly cited reference(s) follow.  Prosecution is reopened.
2.	Claims 1-20 are currently pending.
3.	The objections to the drawings and specification are overcome.
4.	The 112(b) rejection to Claims 11-18 have not been overcome.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claim 11 are:
A visual odometry module
An orbital revisit module
A map matching module
An orbit estimating module
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
7.	Claims 11-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) 11-18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The disclosure does not describe the claimed functions of “a visual odometry module configured to determine relative motion of the satellite by performing visual odometry on a first set of one or more images captured by the onboard camera; an orbital revisit module configured to determine loop closure metrics; a map matching module configured to determine a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images; and an orbit estimating module configured to estimate the orbit of the satellite based at least on one or more of the relative motion trajectory, loop closure metrics, and the relative geographic position of the satellite,” which is critical or essential to the practice of the invention. The omitted subject matter is critical for one of ordinary skill in the art to know what specific computer components may accomplish the claimed functionality.  Any claim not specifically mentioned has been included based on its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned has been included based on its dependency.
9.	Claim 11 limitation includes “a visual odometry module configured to determine relative motion of the satellite by performing visual odometry on a first set of one or more images captured by the onboard camera; an orbital revisit module configured to determine loop closure metrics; a map matching module configured to determine a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images; and an orbit estimating module configured to estimate the orbit of the satellite based at least on one or more of the relative motion trajectory, loop closure metrics, and the relative geographic position of the satellite,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  A visual odometry module, orbital revisit module, map matching module, and orbit estimating module are being interpreted, under broadest reasonable interpretation, as a processor for estimating the orbit of a satellite.
10.	The disclosure does not explicitly define the structure of the visual odometry module, orbital revisit module, map matching module, and orbit estimating module.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1, 3-5, 7-8, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 4688092 A).
15.	Regarding Claim 1, Kamel teaches a method for estimating an orbit of a satellite, the method comprising (Kamel: [Column 1, Lines 47-51] "The camera (1, 2) takes and forwards measurements to modeling means (60), which generates in response thereto estimates (40, 50) of the satellite's orbit and attitude [estimate orbit of a satellite], respectively. Using information provided by the modeling means (60), transforming means (66) transforms pixel locations as determined by the camera (1, 2) into latitude and longitude with respect to the celestial body."): 
Capturing a plurality of images from a camera on the satellite (Kamel: [Column 1, Lines 43-45] "The satellite is orbiting the earth or other celestial body, and generates images of scenes on the body [capture images from camera on satellite].");
Determining a relative motion of the satellite by performing visual odometry on a first set of one or more images from the plurality of captured images; generating loop closure measurements by comparing a second set of images from the plurality of captured images (Kamel: [Column 3, Lines 42-46] and [Column 4, Lines 3-7] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine relative motion, loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)."  Also, "The three components of orbital position (latitude, longitude, altitude) are known as orbital parameters P and are determined by imager 1 star and landmark measurement, and range measurements [first and second set of images] using operations ground equipment (OGE) 65." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.  Also, note that a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit is inferred.);
Estimating, using an estimator, the orbit of the satellite based at least on one or more the determined relative motion, orbital period, and the relative geographic position of the satellite (Kamel: [Column 7, Lines 50-54] and [Column 8, Lines 40-41] "The operator then positions a cursor over the landmark. PM 63 [estimator] compares the coordinates of the landmark as sent by imager 1 with the landmark's "known" geographic location [geographic position], and passes this information to computer 60 to update orbit estimate 40 [estimate orbit of satellite]."  Also, "The orbit estimation process uses identification of landmarks [geographic position] in the visible band of imager 1 data [estimating orbit of satellite].").
Kamel fails to explicitly teach determining a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images. However, Kamel does teach landmark identification over a period of time (Kamel: [Column 5, Lines 57-61], [Column 7, Lines 58-63], and [Column 8, Lines 40-47] "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available."  Also, "When PM 63 detects that imager 1 is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates with landmark area coordinates stored in its data base, PM 63 stores the data from a small area surrounding the landmark onto a magnetic disk for subsequent landmark identification."  Also, "The orbit estimation process uses identification of landmarks in the visible band of imager 1 data. Considerable flexibility is available in scheduling the gathering of landmark identification data and in scheduling the actual process of identifying the landmarks, since the purpose of these data is determination of the orbit parameters P, which change very slowly in time in a predictable manner.")
Therefore, it would have been obvious to some one of ordinary skill in the art before the effective filing date to determine geographic position of a satellite using the landmark identification over a period of time. As similarly shown in Kamel’s [Column 5, Lines 57-61] and [Column 8, Lines 40-47] use of landmark identification over a period of time is equivalent to geographic anchor points in order to determine a relative geographic position of the satellite. The use of landmark identification uses the images to estimate relative motion/position.
16.	Regarding Claim 3, Kamel remains as applied above in Claim 1, and further, Kamel teaches estimating the orbit of the satellite comprises using a sequential filter algorithm to estimate the orbit of the satellite (Kamel: [Column 4, Lines 30-35] "This coupling can be compensated for by combining the orbit and attitude determination process [estimate orbit of satellite] into a single large orbital/attitude model 40, 50. This model 40, 50 can then have its coefficients K, A solved for simultaneously, using, e.g., a known recursive filter or an algorithm [sequential filter algorithm] known as the "walking least squares fit".")
17.	Regarding Claim 4, Kamel remains as applied above in Claim 1, and further, Kamel teaches determining the relative geographic position comprises performing features consistency check to omit outlying image matching correspondences (Kamel: [Column 5, Lines 57-61] and [Column 7, Lines 58-63] "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available."  Also, "When PM 63 detects that imager 1 is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates [consistency check] with landmark area coordinates stored in its data base, PM 63 stores the data from a small area surrounding the landmark [omit outlying image matching] onto a magnetic disk for subsequent landmark identification.").
18.	Regarding Claim 5, Kamel remains as applied above in Claim 1, and further, Kamel teaches generating loop closure measurements comprises determining at least an orbital revisit event (Kamel: [Column 3, Lines 42-46] and [Claim 1] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)."  Also, Kamel teaches in Claim 1 "Apparatus for locating any pixel within a satellite camera image in terms of latitude and longitude, said apparatus comprising: a satellite in orbit around a celestial body..." which reads on loop closure.  Note that a skilled practitioner would recognize a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit in inferred.).
19.	Regarding Claim 7, Kamel remains as applied above in Claim 1, and further, Kamel teaches determining the relative geographic position comprises map matching the third set of one or more images with geo-registered images (Kamel: [Column 7, Lines 58-63] "When PM 63 detects that imager 1 [using third set of images] is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates with landmark area coordinates [map matching] stored in its data base [geo-registered images], PM 63 stores the data from a small area surrounding the landmark onto a magnetic disk for subsequent landmark identification.").
20.	Regarding Claim 8, Kamel remains as applied above in Claim 1, and further, Kamel teaches map matching comprises clustering map matches on the third set of one or more images to perform consistency check and omit outlying matches (Kamel: [Column 5, Lines 57-61] and [Column 7, Lines 58-63]  "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available."  Also, "When PM 63 detects that imager 1 is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates [consistency check] with landmark area coordinates stored in its data base, PM 63 stores the data from a small area surrounding the landmark [cluster map matching and omit outlying image matching] onto a magnetic disk for subsequent landmark identification.").
21.	Regarding Claim 11, Kamel teaches a system for estimating an orbit of a satellite, the system comprising (Kamel: [Column 1, Lines 47-51] "The camera (1, 2) takes and forwards measurements to modeling means (60), which generates in response thereto estimates (40, 50) of the satellite's orbit and attitude [estimate orbit of a satellite], respectively. Using information provided by the modeling means (60), transforming means (66) transforms pixel locations as determined by the camera (1, 2) into latitude and longitude with respect to the celestial body."):  
An onboard camera of the satellite configured to capture a plurality of images of surfaces of Earth (Kamel: [Column 7, Lines 43-47] "Imager 1 observations of earth-based landmarks [images of surface of Earth] (such as San Francisco Bay or Baja California) are telemetered to computer 62 via downlink 69, retrieved offline from a computer disk associated with PM 63, and displayed on a CRT associated with PM 63.");
A visual odometry module configured to determine relative motion of the satellite by performing visual odometry on a first set of one or more images captured by the onboard camera; An orbital revisit module configured to determine loop closure metrics (Kamel: [Column 3, Lines 42-46] and [Column 4, Lines 3-7] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine relative motion, loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)."  Also, "The three components of orbital position (latitude, longitude, altitude) are known as orbital parameters P and are determined by imager 1 star and landmark measurement, and range measurements [first and second set of images] using operations ground equipment (OGE) 65." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.  Also, note that a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit is inferred.);
An orbit estimating module configured to estimate the orbit of the satellite based at least on one or more of the relative motion trajectory, loop closure metrics, and the relative geographic position of the satellite (Kamel: [Column 7, Lines 50-54] and [Column 8, Lines 40-41] "The operator then positions a cursor over the landmark. PM 63 [estimator] compares the coordinates of the landmark as sent by imager 1 with the landmark's "known" geographic location [geographic position], and passes this information to computer 60 to update orbit estimate 40 [estimate orbit of satellite]."  Also, "The orbit estimation process uses identification of landmarks [geographic position] in the visible band of imager 1 data [estimating orbit of satellite].").
Kamel fails to explicitly teach a map matching module configured to determine a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images. However, Kamel does teach landmark identification over a period of time (Kamel: [Column 5, Lines 57-61], [Column 7, Lines 58-63], and [Column 8, Lines 40-47] "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available."  Also, "When PM 63 detects that imager 1 is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates with landmark area coordinates stored in its data base, PM 63 stores the data from a small area surrounding the landmark onto a magnetic disk for subsequent landmark identification."  Also, "The orbit estimation process uses identification of landmarks in the visible band of imager 1 data. Considerable flexibility is available in scheduling the gathering of landmark identification data and in scheduling the actual process of identifying the landmarks, since the purpose of these data is determination of the orbit parameters P, which change very slowly in time in a predictable manner.")
Therefore, it would have been obvious to some one of ordinary skill in the art before the effective filing date to determine geographic position of a satellite using the landmark identification over a period of time. As similarly shown in Kamel’s [Column 5, Lines 57-61] and [Column 8, Lines 40-47] use of landmark identification over a period of time is equivalent to geographic anchor points in order to determine a relative geographic position of the satellite. The use of landmark identification uses the images to estimate relative motion/position.
22.	Regarding Claim 13, Kamel remains as applied above in Claim 11, and further, Kamel teaches the map matching module is further configured to perform a consistency check of image matches by clustering and comparing image matches of images in the third set of one or more images (Kamel: [Column 5, Lines 57-61] and [Column 7, Lines 58-63]  "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available."  Also, "When PM 63 detects that imager 1 is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates [consistency check] with landmark area coordinates stored in its data base, PM 63 stores the data from a small area surrounding the landmark [cluster map matching and omit outlying image matching] onto a magnetic disk for subsequent landmark identification.").
23.	Regarding Claim 14, Kamel remains as applied above in Claim 11, and further, Kamel teaches geographic features comprise one or more of coastal features, water-body features, man-made features, and terrestrial features (Kamel: [Column 7, Lines 43-47] "Landmark identification is performed at PM 63. Imager 1 observations of earth-based landmarks [geographic features, terrestrial features] (such as San Francisco Bay [water-body features] or Baja California [coastal features]) are telemetered to computer 62 via downlink 69, retrieved offline from a computer disk associated with PM 63, and displayed on a CRT associated with PM 63.").
24.	Regarding Claim 15, Kamel remains as applied above in Claim 11, and further, Kamel teaches the loop closure metrics comprises one or more of a loop closure event and relative motion data of images used to detect the loop closure event (Kamel: [Column 3, Lines 42-46] and [Claim 1] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)."  Also, Kamel teaches in Claim 1 "Apparatus for locating any pixel within a satellite camera image in terms of latitude and longitude, said apparatus comprising: a satellite in orbit around a celestial body..." which reads on loop closure.  Note that a skilled practitioner would recognize a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit in inferred.).
25.	Regarding Claim 17, Kamel remains as applied above in Claim 11, and further, Kamel teaches the map matching module is configured to map match features on the third set of one or more images with features on previously geo-registered images stored on an onboard database of the satellite (Kamel: [Column 7, Lines 58-63] "When PM 63 detects that imager 1 [using third set of images] is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates with landmark area coordinates [map matching] stored in its data base [geo-registered images], PM 63 stores the data from a small area surrounding the landmark onto a magnetic disk for subsequent landmark identification.").
26.	Claims 2, 6, 9-10, 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel (US 4688092 A) in view of Laine (US 20180313651 A1).
27.	Regarding Claim 2, Kamel remains as applied above in Claim 1.
	Kamel fails to explicitly teach estimating the orbit of the satellite comprises using a batch estimation algorithm to estimate the orbit of the satellite.
	However, in the same field of endeavor, Laine teaches estimating the orbit of the satellite comprises using a batch estimation algorithm to estimate the orbit of the satellite (Laine: [0005], [0067], and [0068] "The location determining system [estimating orbit of satellite] also includes a navigation filter that calculates a corrected location of the imager from: (a) the estimated location of the imager, (b) the attitude of the imager and (c) data from the at least one additional navigation aiding sensor." Also, "As used herein, the term “navigation aiding sensor” means a sensor or system, such as a magnetometer, MEMS (such as bulk micromachined capacitive, capacitive spring mass, resonant or surface acoustic wave) accelerometer, quantum accelerometer or gravitometer (gravimeter), that can be used to automatically ascertain, or at least estimate, a direction, such as north or down, relative to the terrain matching system 600, or a position or location of the terrain matching system 600 within a reference frame."  Also, "Other suitable navigation aiding sensors... simultaneous location and mapping (SLAM) systems [batch estimation algorithm] ...").
Kamel and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Laine to use a batch algorithm because it provides the benefit of using a simultaneous and localization algorithm and visual odometry to estimate the orbit of the satellite.
28.	Regarding Claim 6, Kamel remains as applied above in Claim 1, and further, Kamel teaches performing visual odometry comprises performing relative motion analysis (Kamel: [Column 3, Lines 42-45] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine relative motion]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.).
	Kamel fails to explicitly teach performing visual odometry comprises performing relative motion analysis on consecutives images of the first set of one or more images to determine relative motion of a satellite along a trajectory.
	However, in the same field of endeavor, Laine teaches performing visual odometry comprises performing relative motion analysis on consecutives images of the first set of one or more images to determine relative motion of a satellite along a trajectory (Laine: [0088] "The navigation filter 1512 [visual odometry] uses its inputs, including possibly multiple sequential measurements [consecutive images], and a dynamics model of the terrain matching location system 1500, to generate an estimate 1514 of the location of the terrain matching location system 1500  [determine relative motion of a satellite] that is better than an estimate obtained by using any one input or measurement alone."  Note a skilled practitioner would recognize that relative motion can be determine from the location over a period of time.).
Kamel and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Laine to use consecutive images to determine relative motion because it provides the benefit of determining the location of the satellite using visual odometry.
29.	Regarding Claim 9, Kamel remains as applied above in Claim 1.
	Kamel does not explicitly teach the first, second, and third sets of images are identical sets of images.  However, Kamel is not limited to a particular sequence of capturing images.  The first, second, and third sets of images are used to determine relative motion, loop closure, and the relative geographic position to estimate the orbit of the satellite.  Therefore, since Kamel is not limited to a particular sequence for determining landmarks in the captured images, the landmarks can be determined at the same time, which would read on identical sets of images, or the landmarks can be taken at different times, which would read on different sets of images (Kamel: [Column 7, Lines 64-68] "Identification of each landmark can be accomplished one at a time as the data are ingested, or, alternatively, identification of several landmarks can be done sequentially after the whole day's data have been stored, as suits the convenience of the operator." Note that, therefore, the sets of images can be taken as one set [identical sets] or at different times.).
Also, in the same field of endeavor, Laine teaches the first, second, and third sets of images are identical sets of images (Laine: [0103] "Although aspects of embodiments may be described with reference to flowcharts and/or block diagrams, functions, operations, decisions, etc. [first, second, and third sets of images] of all or a portion of each block, or a combination of blocks, may be combined [identical sets of images], separated into separate operations or performed in other orders."  Note that Laine is not limited to a particular sequence to determine relative motion, loop closure, and relative geographic position.  Therefore, since Laine is not limited to a particular order of functions for capturing and comparing images, the sets of images can be taken at the same time [identical sets of images], or at different times.).
Kamel and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Laine to have identical sets of images because it provides the benefit of determining relative motion, loop closure, and relative geographic position to estimate an orbit of a satellite.
30.	Regarding Claim 10, Kamel remains as applied above in Claim 1.
	Kamel does not explicitly teach the first, second, and third sets of images are different sets of images.  However, Kamel is not limited to a particular sequence of capturing images.  The first, second, and third sets of images are used to determine relative motion, loop closure, and the relative geographic position to estimate the orbit of the satellite.  Therefore, since Kamel is not limited to a particular sequence for determining landmarks in the captured images, the landmarks can be determined at the same time, which would read on identical sets of images, or the landmarks can be taken at different times, which would read on different sets of images (Kamel: [Column 7, Lines 64-68] "Identification of each landmark can be accomplished one at a time as the data are ingested, or, alternatively, identification of several landmarks can be done sequentially after the whole day's data have been stored, as suits the convenience of the operator." Note that, therefore, the sets of images can be taken as one set [identical sets] or at different times.).
Also, in the same field of endeavor, Laine teaches the first, second, and third sets of images are different sets of images (Laine: [0103] "Although aspects of embodiments may be described with reference to flowcharts and/or block diagrams, functions, operations, decisions, etc. [first, second, and third sets of images] of all or a portion of each block, or a combination of blocks, may be combined, separated into separate operations [different sets of images] or performed in other orders."  Note that Laine is not limited to a particular sequence to determine relative motion, loop closure, and relative geographic position.  Therefore, since Laine is not limited to a particular order of functions for capturing and comparing images, the sets of images can be taken at the same time, or at different times [different sets of images].).
Kamel and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Laine to have different sets of images because it provides the benefit of determining relative motion, loop closure, or relative geographic position to estimate an orbit of a satellite.
31.	Regarding Claim 12, Kamel remains as applied above in Claim 11
	Kamel fails to explicitly teach the orbit estimating module is configured to use a batch estimation algorithm to estimate the orbit of the satellite.
	However, in the same field of endeavor, Laine teaches the orbit estimating module is configured to use a batch estimation algorithm to estimate the orbit of the satellite (Laine: [0005], [0067], and [0068] "The location determining system [estimating orbit of satellite] also includes a navigation filter that calculates a corrected location of the imager from: (a) the estimated location of the imager, (b) the attitude of the imager and (c) data from the at least one additional navigation aiding sensor." Also, "As used herein, the term “navigation aiding sensor” means a sensor or system, such as a magnetometer, MEMS (such as bulk micromachined capacitive, capacitive spring mass, resonant or surface acoustic wave) accelerometer, quantum accelerometer or gravitometer (gravimeter), that can be used to automatically ascertain, or at least estimate, a direction, such as north or down, relative to the terrain matching system 600, or a position or location of the terrain matching system 600 within a reference frame."  Also, "Other suitable navigation aiding sensors... simultaneous location and mapping (SLAM) systems [batch estimation algorithm] ...").
Kamel and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Laine to use a batch algorithm because it provides the benefit of using a simultaneous and localization algorithm and visual odometry to estimate the orbit of the satellite.
32.	Regarding Claim 16, Kamel remains as applied above in Claim 11, and further, Kamel teaches the visual odometry module is configured to determine relative motion… (Kamel: [Column 3, Lines 42-45] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine relative motion]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1) ... The X axis lies along the transverse component of the satellite's velocity vector." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.).
	Kamel fails to explicitly teach the visual odometry module is configured to determine relative motion using consecutives images of the first set of one or more images to determine at least a portion of a trajectory of the satellite.
However, in the same field of endeavor, Laine teaches the visual odometry module is configured to determine relative motion using consecutives images of the first set of one or more images to determine at least a portion of a trajectory of the satellite (Laine: [0088] "The navigation filter 1512 [visual odometry] uses its inputs, including possibly multiple sequential measurements [consecutive images], and a dynamics model of the terrain matching location system 1500, to generate an estimate 1514 of the location of the terrain matching location system 1500  [determine relative motion of a satellite] that is better than an estimate obtained by using any one input or measurement alone."  Note a skilled practitioner would recognize that relative motion can be determine from the location over a period of time.).
Kamel and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Laine to use consecutive images to determine relative motion because it provides the benefit of determining the location of the satellite using visual odometry.
33.	Regarding Claim 18, Kamel remains as applied above in Claim 11.
Kamel does not explicitly teach the first, second, and third sets of images are different sets of images.  However, Kamel is not limited to a particular sequence of capturing images.  The first, second, and third sets of images are used to determine relative motion, loop closure, and the relative geographic position to estimate the orbit of the satellite.  Therefore, since Kamel is not limited to a particular sequence for determining landmarks in the captured images, the landmarks can be determined at the same time, which would read on identical sets of images, or the landmarks can be taken at different times, which would read on different sets of images (Kamel: [Column 7, Lines 64-68] "Identification of each landmark can be accomplished one at a time as the data are ingested, or, alternatively, identification of several landmarks can be done sequentially after the whole day's data have been stored, as suits the convenience of the operator." Note that, therefore, the sets of images can be taken as one set [identical sets] or at different times.).
Also, in the same field of endeavor, Laine teaches the first, second, and third sets of images are different sets of images (Laine: [0103] "Although aspects of embodiments may be described with reference to flowcharts and/or block diagrams, functions, operations, decisions, etc. [first, second, and third sets of images] of all or a portion of each block, or a combination of blocks, may be combined, separated into separate operations [different sets of images] or performed in other orders."  Note that Laine is not limited to a particular sequence to determine relative motion, loop closure, and relative geographic position.  Therefore, since Laine is not limited to a particular order of functions for capturing and comparing images, the sets of images can be taken at the same time, or at different times [different sets of images].).
Kamel and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Laine to have different sets of images because it provides the benefit of determining relative motion, loop closure, or relative geographic position to estimate an orbit of a satellite.
34.	Regarding Claim 19, Kamel teaches a method for generating a 3D reconstruction map, the method comprising: obtaining… relative motion data from a plurality of images captured from an onboard camera of a satellite (Kamel: [Column 3, Lines 42-46] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude [3D map] as a function of time [determine relative motion]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)." Note that a skilled practitioner would recognize that relative motion is determined from longitude and latitude over a period of time.); 
Detecting a loop closure event based on features matching of two sets of images indicating that the satellite passed over a generally same geographic location and generating relative motion data for each of the two set of images (Kamel: [Column 3, Lines 42-46] "Orbit determination is the process of determining the satellite's altitude, longitude, and latitude as a function of time [determine loop closure]. Longitude and latitude are measured at the subsatellite point, i.e., the point where the Z axis intersects the earth's surface. (See FIG. 1)." Note that a skilled practitioner would recognize a loop closure determination uses the longitude, latitude, and altitude measurements over the period of time to determine the full cycle of the orbit.  Returning to an original position in an orbit is inferred.);
And generating the 3D… map based at least on the relative motion data from the SLAM algorithm, one or more geographic anchor points, and relative motion data of the two sets of images of the loop closure event (Kamel: [Column 7, Lines 50-54] "The operator then positions a cursor over the landmark. PM 63 compares the coordinates of the landmark as sent by imager 1 with the landmark's "known" geographic location [based on geographic position], and passes this information to computer 60 to update orbit estimate 40 [estimate orbit of satellite with 3D map].”).
Kamel fails to explicitly teach map matching features of the plurality of captured images with features of geo-registered images to determine one or more geographic anchor points. However, Kamel does teach landmark identification over a period of time (Kamel: [Column 5, Lines 57-61], [Column 7, Lines 58-63], and [Column 8, Lines 40-47] "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available."  Also, "When PM 63 detects that imager 1 is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates with landmark area coordinates stored in its data base, PM 63 stores the data from a small area surrounding the landmark onto a magnetic disk for subsequent landmark identification."  Also, "The orbit estimation process uses identification of landmarks in the visible band of imager 1 data. Considerable flexibility is available in scheduling the gathering of landmark identification data and in scheduling the actual process of identifying the landmarks, since the purpose of these data is determination of the orbit parameters P, which change very slowly in time in a predictable manner.")
Therefore, it would have been obvious to some one of ordinary skill in the art before the effective filing date to determine geographic position of a satellite using the landmark identification over a period of time. As similarly shown in Kamel’s [Column 5, Lines 57-61] and [Column 8, Lines 40-47] use of landmark identification over a period of time is equivalent to geographic anchor points in order to determine a relative geographic position of the satellite. The use of landmark identification uses the images to estimate relative motion/position.
Kamel fails to explicitly teach obtaining, using a simultaneous localization and mapping (SLAM) algorithm, relative motion data from a plurality of images captured from an onboard camera of a satellite; and generating the 3D reconstruction map based at least on the relative motion data from the SLAM algorithm, one or more geographic anchor points, and relative motion data of the two sets of images of the loop closure event.
However, in the same field of endeavor, Laine teaches obtaining, using a simultaneous localization and mapping (SLAM) algorithm, relative motion data from a plurality of images captured from an onboard camera of a satellite (Laine: [0067] and [0068] "As used herein, the term “navigation aiding sensor” means a sensor or system, such as a magnetometer, MEMS (such as bulk micromachined capacitive, capacitive spring mass, resonant or surface acoustic wave) accelerometer, quantum accelerometer or gravitometer (gravimeter), that can be used to automatically ascertain, or at least estimate, a direction, such as north or down, relative to the terrain matching system 600, or a position or location of the terrain matching system 600 within a reference frame."  Also, "Other suitable navigation aiding sensors... simultaneous location and mapping (SLAM) systems [simultaneous localization and mapping algorithm] ...");
And generating the 3D reconstruction map based at least on the relative motion data from the SLAM algorithm, one or more geographic anchor points, and relative motion data of the two sets of images of the loop closure event (Laine: [0009], [0032], and [0065] "Automatically generating the navigational data may include automatically generating the navigational data [generating reconstruction map] by one or more of: a magnetometer, an accelerometer, a gravitometer, an inertial measurement unit, an ocean surface-based navigation system, an atmospheric pressure-based navigation system, a scattered sky light-based navigation system, a global positioning system, a radio-frequency based navigation system and/or a simultaneous location and mapping system [using simultaneous localization and mapping algorithm]."  Also, "The matching engine determines an estimated location of the imager. The estimated location is determined based on: (a) a match between the terrain data and the terrain landmark data and (b) the geographic location information associated with the terrain landmark data [based on geographic anchor points]."  Also, "The star tracker 604 images one or more stars, satellites and/or other bright celestial objects, represented by stars 608, 610, 612 and 614, whose ephemeris is known, and the star tracker 604 automatically ascertains the attitude of the star tracker 604 in some coordinate system, exemplified by an x-y-z coordinate system 616 [3D mapping].").
Kamel and Laine are considered to be analogous to the claim invention because they are in the same field of satellite control and visual odometry.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamel to incorporate the teachings of Laine to determine a map using visual odometry and simultaneous localization and mapping because it provides the benefit of determining the satellite’s surroundings and the orbit of the satellite. 
35.	Regarding Claim 20, Kamel and Laine remains as applied above in Claim 19, and further, Kamel teaches map matching features further comprises performing consistency check of special features of the plurality of images (Kamel: [Column 5, Lines 57-61] and [Column 7, Lines 58-63] "Landmark data are processed offline using product monitor (PM) 63 and disks, to generate landmark pixel coordinates [determine geographic position of satellite], and are inputted to orbit/attitude determination computer 60 by PM 63 as they become available."  Also, "When PM 63 detects that imager 1 is scanning an area containing an identifiable landmark, as determined by comparing image data coordinates [consistency check] with landmark area coordinates stored in its data base, PM 63 stores the data from a small area surrounding the landmark [omit outlying image matching] onto a magnetic disk for subsequent landmark identification.").

Response to Arguments
36.	Applicant's arguments of the rejection of Claims 11-18 under U.S.C 112(a) and 112(b) filed 7/1/2022 have been fully considered but they are not persuasive.
37.	The applicant has alleged “The material that is allegedly not descried in the specification is not only described in the specification, but described in detail within the claim itself” and “the written description discloses the corresponding structure, materials, or acts for performing the entire claimed function and clearly link the structure, materials, or acts to that function.” The examiner respectfully disagrees. There is not sufficient structure to the modules in Claim 11 because the claims and specification only describe the functions of the modules but does not explicitly define the physical structure of the modules.  Therefore, there is still a lack of written description and the claims are indefinite because it cannot be determined from the claims and specification what the physical structure of the modules are. The claims are still being interpreted as a processor.
38.	Applicant’s arguments, see Pages 13-15, filed 7/1/2022, with respect to the rejection(s) of Claims 1-20 under U.S.C 103 have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamel (US 4688092 A).
39.	First, the applicant argues that “a ‘geographic anchor point’ is not the same as locations of points on the ground with known positions. Rather, a geographic anchor point is a point that maps to a feature on the ground that is used to track how the images change across time to estimate relative motion” and “instead of directly calculating relative geographic position by looking at a known location, the method of claim 1 uses multiple points identified and correlated across an image or images to estimate relative motion, e.g., by using geographic anchor points.” Therefore, the applicant concludes that “Kamel nor Kargieman teach or suggest a point that maps to a feature on the ground that is used to track how the images change across time to estimate relative motion…” 
40.	In response to the first argument, the examiner disagrees. As claimed, the geographic anchor points are used to determine a relative position using a set of images, and based on the determined relative geographic position of the satellite, the orbit is estimated. Kamel therefore teaches this. Kamel teaches determining a relative geographic position of the satellite using images and landmark identification. Additionally, under broadest reasonable interpretation of the claims, the estimated orbit of the satellite is determined based on only one or more of the determined relative motion, orbital period, and relative geographic position of the satellite.  Therefore, the estimated orbit can be determined by using only one of these methods that are claimed in the independent claim. However, even if the relative geographic position is used to estimate the orbit, the relative motion is estimated when estimating the orbit of the satellite. Also, Kamel teaches that the orbital parameters (latitude, longitude, and altitude) are determined over a period of time for the orbital estimation process.  The landmark identification over a period of time is equivalent to the geographic points because geographic position is estimated using the estimated relative motion of the satellite. Therefore, a skilled practitioner would recognize that Kamel teaches the determining the relative motion for orbital estimation. 
41.	Second, the applicant argues that “Kargieman does not perform any action to determining a relative geographic position of the satellite by detecting geographic anchor points of a third set of one or more images from the plurality of captured images and merely identifies objects within image data.” The arguments regarding Kargieman are moot because the reference is no longer used in the rejection of the claims. 
42.	Third, the applicant argues that “Independent claim 12 has been amended similarly to claim 1 and is allowable over the cited art for the same or similar reasons as discussed above with respect to claim 1.”
43.	In response to the third argument, the examiner disagrees. As claimed, the geographic anchor points are used to determine a relative position using a set of images, and based on the determined relative geographic position of the satellite, the orbit is estimated. Kamel therefore teaches this. Kamel teaches determining a relative geographic position of the satellite using images and landmark identification. Additionally, under broadest reasonable interpretation of the claims, the estimated orbit of the satellite is determined based on only one or more of the determined relative motion, orbital period, and relative geographic position of the satellite.  Therefore, the estimated orbit can be determined by using only one of these methods that are claimed in the independent claim. However, even if the relative geographic position is used to estimate the orbit, the relative motion is estimated when estimating the orbit of the satellite. Also, Kamel teaches that the orbital parameters (latitude, longitude, and altitude) are determined over a period of time for the orbital estimation process.  The landmark identification over a period of time is equivalent to the geographic points because geographic position is estimated using the estimated relative motion of the satellite. Therefore, a skilled practitioner would recognize that Kamel teaches the determining the relative motion for orbital estimation. 
44.	Fourth, the applicant argues that “Claim 19 has been amended similarly to claims 1 and 12 and is allowable over the cited art of the same of similar reasons as discussed above with respect to claims 1 and 12.”
45.	In response to the fourth argument, the examiner disagrees. As claimed, the geographic anchor points are used to determine a relative position using a set of images, and based on the determined relative geographic position of the satellite, the orbit is estimated. Kamel therefore teaches this. Kamel teaches determining a relative geographic position of the satellite using images and landmark identification. Additionally, under broadest reasonable interpretation of the claims, the estimated orbit of the satellite is determined based on only one or more of the determined relative motion, orbital period, and relative geographic position of the satellite.  Therefore, the estimated orbit can be determined by using only one of these methods that are claimed in the independent claim. However, even if the relative geographic position is used to estimate the orbit, the relative motion is estimated when estimating the orbit of the satellite. Also, Kamel teaches that the orbital parameters (latitude, longitude, and altitude) are determined over a period of time for the orbital estimation process.  The landmark identification over a period of time is equivalent to the geographic points because geographic position is estimated using the estimated relative motion of the satellite. Therefore, a skilled practitioner would recognize that Kamel teaches the determining the relative motion for orbital estimation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663